Citation Nr: 1646748	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to June 9, 2010, for the assignment of a 10 percent rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1993 to January 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for GERD, rated 0 percent, effective August 25, 2005.  An interim (August 2010) rating decision increased the rating for GERD to 10 percent, effective June 9, 2010.  In August 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The RO has addressed this appeal as from the August 2010 rating decision, and some discussion of the procedural history is indicated.  The Veteran timely initiated appeals of the initial rating assigned for GERD, the denial of an increased rating for a back disability, and the denial of service connection for hypertension, all by the July 2006 rating decision.  Ultimately (following the interim August 2010 rating decision) a statement of the case (SOC) was issued in September 2010.  In his November 2010 VA Form 9, the Veteran expressly limited his appeal to "retro-active compensation" for GERD, asserting he was entitled to an earlier effective date for the increase.  He referred to an attached document, which also expressed disagreement only with the effective date for the increased rating.  In essence, therefore, his continued disagreement with the effective date for the increase is a continuation of his disagreement with the rating decision that granted service connection for GERD (because the "staged" grant of a 10 percent rating was not a full grant of the benefit that was sought).  At the Board hearing, the Veteran's representative acknowledged that (as was discussed at a pre-hearing conference) the only issue on appeal is entitlement to an effective date prior to June 9, 2010, for the assignment of the increased rating for GERD.  

In January 2003 and February 2008 statements, the Veteran raised the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Providence Hospital in Mobile, Alabama, in October 2002.  The issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. On August 25, 2005, the Veteran filed a claim of service connection for acid reflux disease. 

2. Service connection for GERD, rated 0 percent, effective August 25, 2005 was granted by a July 2006 rating decision; the Veteran timely appealed the rating assigned.  

3. An August 2010 rating decision considered additional evidence and increased the rating for GERD to 10 percent, effective June 9, 2010.

4. It is reasonably shown that throughout prior to June 9, 2010, the Veteran's GERD was manifested by two or more of the symptoms for a 30 percent rating, to a lesser severity. 


CONCLUSION OF LAW

The Veteran's GERD warrants a 10 percent rating throughout from August 25, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.156(a), 3.400.  Inasmuch as this appeal is from the initial rating assigned with a grant of service connection, statutory notice had served its purpose, and its application was no longer necessary.  A November 2007 RO letter provided notice on how effective dates are assigned, and a March 2012 SOC properly provided notice on the downstream issue of entitlement to an earlier effective date for the award.  

Regarding VA's duty to assist, a May 2010 VA treatment record notes the Veteran had medication prescribed for GERD by a non-VA provider.  Records of the private treatment are not associated with the claims file, and the record does not reflect an attempt to secure them.  However, as the benefit sought is being granted in full, the Board finds the outstanding private treatment records are not material, and need not be sought.  The record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and no further development of the evidentiary record is necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned explained the law governing the effective date for an award for an increased rating, advised the Veteran of the basis for the assignment of the effective date challenged by this claim, and explained what type of evidence would establish entitlement to an earlier effective date for the award.  There is no allegation of prejudice from a defect in notice provided at the hearing.  

Legal Criteria

The Veteran contends that the 10 percent rating assigned for his GERD should be made retroactive to the date of his claim seeking service connection for that disability.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The rating schedule does not provide a specific code for GERD; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia (under Code 7346).  38 C.F.R. § 4.20.  The Board finds that such analogy is appropriate given the symptoms of, and impairment due to, the disability.

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  Where the schedule does not provide a 0 percent rating under a specific diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. §§ 4.31, 4.114.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA treatment record show the Veteran reported that medication was not relieving his acid-reflux in January 2005.  He filed a claim of service connection for acid reflux disease on August 25, 2005.  

In a March 2006 statement, the Veteran reported symptoms of his GERD had grossly affected his personal and work life.  He related that medication prescribed for his back pain caused stomach and gallbladder problems that included severe pain, mood swings, constant discomfort, and interrupted sleep.  He indicated he was often awakened by stomach acid backing up into his esophagus, causing a choking and strangulation sensation.

In a March 2006 statement, the Veteran's fiancee reported she had observed him complaining of constant stomach pain, which made it difficult for him to sleep.  She noted that his medication did not bring relief.

On July 2006 VA examination, GERD was diagnosed.  The Veteran reported daily symptoms, and indicated that he had been experiencing the symptoms for the prior five to six years.  He reported epigastric burning, vomiting at least once a week, and having black stools at least once a month.  The examiner noted that the Veteran would have daily burning if not for his medication (omeprazole.)  On examination, there was slight tenderness in the upper epigastric region.  An upper GI series examination found a minimal sliding hiatal hernia with gastroesophageal reflux.

A July 2006 rating decision, in pertinent part, granted service connection for GERD (rated 0 percent under Code 7399-7346), effective August 25, 2005.  

A February 2007 VA nursing note notes the Veteran complained of chest pain, which he described as "feeling like somebody is crushing my chest".  A February 2007 X-ray report shows he complained of abdominal pain.  The primary care note notes he reported epigastric pain occurring on and off over the prior two months.  Abdominal pain, possible irritable bowel syndrome, was assessed.  A May 2007 nursing note indicates he continued to complain of acid reflux without relief from medication.  He also complained of pain, but the location was not specified.  The primary care note shows he continued to complain of stomach pain.  The physician noted his GERD was worsening. 

The Veteran filed a notice of disagreement with the July 2006 rating decision in June 2007.  He reported his prescribed medication caused "severe acid reflux."  He said he had severe vomiting, discolored stools, and severe tenderness in his throat, all of which changed his lifestyle.

A July 2007 VA primary care note indicates the Veteran reported medication was helping his stomach pain.  On evaluation, there was slight diffuse tenderness of the abdomen.  In January 2008, he requested stronger medication for acid reflux.

In a February 2008 statement, the Veteran's fiancee related she had observed him experiencing episodes of pain and that he constantly complained about abdominal pain marked by a burning sensation.  She indicated the severe stomach pain and burning sensation associated with acid reflux made it difficult for him to sleep lying down.  She said his prescribed medication did not help, and caused constipation. 

A May 2008 VA nursing note indicates the Veteran complained of increased problems with reflux, including awakening at night with "gagging and burning" in his throat.  The provider observed that the Veteran continued to have reflux despite medication, and that the Veteran also complained of occasional left arm numbness.  

A May 2010 VA primary care nursing note indicates the Veteran complained of continuing acid reflux, but was not taking non-VA prescribed medication. A primary care note from the same day notes he became upset because he did not get help for his acid reflux. 
On June 2010 VA examination, GERD was diagnosed.  The examiner noted there had been no doctor-prescribed bedrest or incapacitation in the prior 12 months.  The Veteran reported his current symptoms included heartburn, being awakened at night due to a burning sensation in his throat, reflux/regurgitation, nausea, vomiting, hematemesis depending on his alcohol intake, melena three times a week, hematochezia every two months, and dysphagia with certain foods.  The examiner noted he was on medical therapy and opined there was no functional limitation. 

An August 2010 rating decision increased the rating for GERD to 10 percent, effective June 9, 2010, the date of the VA examination.

At the August 2016 hearing before the Board, the Veteran testified that his GERD caused him to throw up in the middle of the night due to regurgitation, have left hand numbness, tingling and tightness in his chest, and have difficulty with bowel movements, and stomach irritation since as early as 2005.  His fiancée testified she observed him experience these same symptoms between 2005 and 2010.

Analysis

The effective date of the award of service connection for GERD (based on the date the claim for such benefit was received) is not in dispute.  The Veteran specifically seeks (as argued by his representative at the hearing before the Board) that the 10 percent rating that was ultimately assigned for his GERD effective from July 9, 2010 be made retroactive to the date of his claim (and award of service connection), August 25, 2005.  

On July 2006 VA examination, the Veteran described symptoms associated with his GERD, including epigastric burning and vomiting.  Such symptoms are observable by the person experiencing them (and may also be observable by persons close to the individual), and the Veteran is competent to report them.  The Veteran's and his fiancée's lay reports (and testimony) indicate that symptoms such as persistent epigastric distress with regurgitation and pyrosis (along with other symptoms) have been present since 2005.  The Board finds no reason to question the credibility of the Veteran's reports in examination, and his and his fiancee's accounts in their lay statements and testimony.  They are consistent with contemporaneous (pre-June 2010) clinical data in the record which indicate that medication had not relieved the symptoms, which were having an impact on his daily living (and in particular on ability sleep).  The descriptions of symptoms in the record reflect that two or more of the symptoms in the schedular criteria for a 30 percent rating under Code 7346 (have been present throughout), and meet the criteria for a 10 percent rating throughout.  Accordingly, the effective date sought by the Veteran for the 10 percent rating for GERD (August 25, 2005) is warranted.


ORDER

An earlier effective date of August 25, 2005, is granted for the award of a 10 percent rating for GERD, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


